           1     GIBSON, DUNN & CRUTCHER LLP
                 Scott A. Edelman (CA Bar # 116927)
           2     Mark A. Perry (CA Bar # 212532)
                 Rachel S. Brass (CA Bar # 219301)
           3     Minae Yu (CA Bar # 268814)
                 Julian W. Kleinbrodt (CA Bar # 302085)
           4     555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
           5     Telephone: 415.393.8200
                 Facsimile: 415.393.8306
           6     Email:      sedelman@gibsondunn.com
                            mperry@gibsondunn.com
           7                 rbrass@gibsondunn.com
                            myu@gibsondunn.com
           8                jkleinbrodt@gibsondunn.com
           9     Attorneys for Defendants
                 OTTOGI CO., LTD., and
         10      OTTOGI AMERICA, INC.
         11      SQUIRE PATTON BOGGS (US) LLP
                 John R. Gall (Admitted N.D. Cal., Ohio Bar # 0011813)
         12      Mark C. Dosker (CA Bar # 114789)
                 Joseph P. Grasser (CA Bar # 255156)
         13      275 Battery Street, Suite 2600
                 San Francisco, California 94111
         14      Telephone: 415.954.0200
                 Facsimile: 415.393.9887
         15      Email:      john.gall@squirepb.com
                             mark.dosker@squirepb.com
         16                  joseph.grasser@squirepb.com
         17
                 Attorneys for Defendants
         18      NONGSHIM CO., LTD., and
                 NONGSHIM AMERICA, INC.
         19
                                              UNITED STATES DISTRICT COURT
         20
                                            NORTHERN DISTRICT OF CALIFORNIA
         21
                                                  SAN FRANCISCO DIVISION
         22
                 IN RE KOREAN RAMEN ANTITRUST                    Case No. 3:13-cv-04115-WHO
         23      LITIGATION                                      DECLARATION OF JOSHUA M.
         24                                                      WESNESKI IN SUPPORT OF
                                                                 DEFENDANTS’ BRIEF IN SUPPORT OF
         25                                                      ADMISSION OF NEWSPAPER ARTICLES
                 THIS DOCUMENT RELATES TO:
         26
                 All Actions
         27

         28

Gibson, Dunn &           WESNESKI DECL. ISO DEFENDANTS’ BRIEF ISO ADMISSION OF NEWSPAPER ARTICLES
Crutcher LLP                                     CASE NO. 3:13-CV-04115-WHO
           1                               DECLARATION OF JOSHUA M. WESNESKI
           2     I, Joshua M. Wesneski, declare as follows:
           3            1.      I am an attorney at law duly admitted to practice before all of the Courts of the State of
           4     New York, the District of Columbia, and this Court, pro hac vice. I am an associate at the law firm of
           5     Gibson, Dunn & Crutcher LLP, and I am counsel for our clients Ottogi Co., Ltd., and Ottogi America,
           6     Inc., in the above-captioned action. I submit this declaration in support of Defendants’ Brief in Support
           7     of Admission of Newspaper Articles. I have personal knowledge of the matters set forth herein, except
           8     where stated otherwise, and if called to testify, I could and would competently testify thereto.
           9            2.      Attached hereto as Exhibit A is a true and correct copy of Trial Exhibit 2016.
         10             3.      Attached hereto as Exhibit B is a true and correct copy of Trial Exhibit 2013.
         11             4.      Attached hereto as Exhibit C is a true and correct copy of Trial Exhibit 2017.
         12             5.      Attached hereto as Exhibit D is a true and correct copy of Trial Exhibit 2014.
         13             6.      Attached hereto as Exhibit E is a true and correct copy of Trial Exhibit 2015.
         14             I declare under penalty of perjury under the laws of the United States of America that the fore-
         15      going is true and correct. Executed on December 8, 2018, in San Francisco, California.
         16

         17                                                          /s/ Joshua M. Wesneski
                                                                                  Joshua M. Wesneski
         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                                    1
Gibson, Dunn &           WESNESKI DECL. ISO DEFENDANTS’ BRIEF ISO ADMISSION OF NEWSPAPER ARTICLES
Crutcher LLP                                     CASE NO. 3:13-CV-04115-WHO
